                 Case 4:19-cr-01955-JGZ-EJM  Document
                                        CRIMINAL      1 Filed 06/26/19 Page 1 of 1
                                                 COMPLAINT
   United States District Court                                             DISTRICT of ARIZONA

                        United States of America                            DOCKETNO.
                                    v.
                Joshua M Shearer, DOB: 1983; Mexico                    MAGISTRATE'S CASE NO.
 Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii), 1324(a)(l)(B)(i), and 1324(a)(l)(B)(iii)
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about June 25, 2019, at or near Naco, in the District of Arizona, Joshua M Shearer, knowing and in reckless
disregard of:the fact that certain illegal aliens, Abel Huaman-Mauri, Gerardo Galvez-Ramirez, and Luis Flores
Baltazar-Pacheco, had come to, entered and remained in the United States in violation oflaw, did transport and move
said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law
and did so for the purpose of private financial gain, and placing in jeopardy the life of any person; in violation of Title
8,United States Code, Sections 1324(a)(l)(A)(ii),1324(a)(l)(B)(i)_and 1324(a)(l)(B)(iii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about June 25, 2019, at or near Naco, in the District of Arizona, United States Border Patrol Agents (BPA)
observed a group of possible illegal aliens, heading to the Silverado Ranch property, about 3 0 yards from State Route
80 (SR 80). BPA acquired a visual of a white pickup truck that turned into the Silverado Ranch driveway and a few
seconds later, the driver of the pickup exited the vehicle, opened the cover to the bed of the pickup, and the group of
four possible illegal aliens got in the bed of the truck, and the driver shut the cover. The pickup was heading back
towards SR 80. BPA followed the pickup and conducted a records check on the license plate, which verified the owner
was Joshua M Shearer and was registered out of El Mirage, Arizona. BPA conducted a vehicle stop and identified
the driver as Shearer. BPA questioned Shearer regarding him having any weapons and Shearer stated he had a pistol
on his hip. BPA observed four individuals laying side by side in the bed of the truck, once the cover was opened.
BPA determined that the four subjects that were in the bed of the truck were in the United States illegally. BPA
identified Abel Huaman-Mauri, Gerardo Galvez-Ramirez, and Luis Flores Baltazar-Pacheco as material witnesses.

Material witnesses Huaman-Mauri, Galvez-Ramirez, and Baltazar-Pacheco stated that they had made arrangements to
be smuggled into the United States for money. The witnesses stated they crossed the International Boundary Fence in
a group of four, and once they made it to the pickup spot, a truck pulled over and the driver told them to get in the
truck bed. Baltazar-Pacheco was able to identify Shearer, from a photo lineup, as the driver of the vehicle.

In a post-Miranda statement, Shearer claimed that he was in the area because of an issue with a restaurant in Sierra
Vista, Arizona. Shearer stated a friend of a friend, named Nelson, asked him to pick up some people that were tired
and without water. Shearer stated that Nelson continued to ask him to pick up the people as he owed Nelson a favor.
Shearer claimed that when he got to the area where he was instructed to go, four guys jumped into his truck. Shearer
claimed that he was not being paid to transport the people.

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Abel Huaman-Mauri, Gerardo Galvez-Ramirez,
and Luis Flores Baltazar-Pacheco
Detention Requested
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my knowledge.
AUTHORIZED BY: AUSARW/kat.--=--~~,e:;__-------+
                                          .
                                                                            Border Patrol A ent

SIGNATURE OF MAGISTRA                                                       DATE
                                                                            June 26 2019
   1) See Federal rules of Criminal
